IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


METRO DEV V, LP                   : No. 738 MAL 2014
                                  :
                                  :
            v.                    : Petition for Allowance of Appeal from the
                                  : Order of the Commonwealth Court
                                  :
EXETER TOWNSHIP ZONING HEARING :
BOARD, AND EXETER TOWNSHIP AND :
SUE DAVIS-HAAS, RICHARD H. HAAS, :
IDA C. SMITH, ZILDIA PEREZ, LEON  :
PEREZ, DONNA GALCZYNSKI, KEVIN :
GALCZYNSKI, ALAN GANAS, RENEE     :
FROELICH, SCOTT MATTHEWS,         :
PATRICIA MIRAVICH AND JOHN J.     :
MIRAVICH                          :
                                  :
                                  :
PETITION OF: SUE DAVIS-HAAS,      :
RICHARD H. HAAS, IDA C. SMITH,    :
ZILDIA PEREZ, LEON PEREZ, DONNA :
GALCZYNSKI, KEVIN GALCZYNSKI,     :
ALAN GANAS, RENEE FROELICH,       :
SCOTT MATTHEWS, JOHN J.           :
MIRAVICH AND PATRICIA J. MIRAVICH :


                                    ORDER


PER CURIAM

     AND NOW, this 31st day of March, 2015, the Petition for Allowance of Appeal is

DENIED.